Title: Enclosure: Montmorin to Otto, [23 April 1791]
From: Montmorin de Saint-Hérem, Armand Marc, Comte de
To: Otto, Louis Guillaume


EnclosureMontmorin to Otto

Sir
[Paris, 23 April 1791]

The King has charged me to inform you that it is his will that you make known his sentiments respecting the Revolution and the French Constitution to the Court at which you reside. The same orders are transmitted to the Ambassadors and Ministers of France, at all the Courts of Europe, to the end that no doubt may remain with regard to his Majesty’s intentions, his free acceptation of the new form of government, or his irrevocable oath to maintain it.
His Majesty had convoked the States General of his kingdom, and resolved in his Council, that the Commons should, in that Assembly, have a number of Deputies equal to those of the two other orders then existing. This act of provisional legislation which the circumstances of the moment did not allow to be more favourable, sufficiently announced his Majesty’s wish to restore to the nation all its rights.
The States General met, and took the title of the National Assembly; and, in a short time, a constitution, fitted to secure the happiness of France and of the Monarch, took place of the ancient order of things, under which the apparent power of the king only served to conceal the real power of certain aristocratic bodies.
The National Assembly adopted the representative form of government, conjoined with hereditary monarchy. The legislative body was declared permanent; the choice of the ministers of public worship, of magistrates, and judges, was given to the people; the executive power was conferred on the King, the formation of laws on the legislative body, and the power of sanction on the Monarch. The public force, both internal and external, was organized on the same principles, and in conformity with the fundamental basis of a distribution of powers. Such is the new constitution of the kingdom.
That which is called a revolution, is no more than the abrogation of numerous abuses, that have been accumulating for ages, through the errors of the people, or the power of the Ministers which was never the power of the King. Those abuses were no less prejudicial to the nation than to the Monarch. Authority, under happy reigns, had never ceased to attack these abuses, but without being able to destroy them. They exist no longer; the nation, now the sovereign, has no citizens but such as are equal in rights; no despot but the law; no organs but public officers, and of those officers the King is the first. Such is the French revolution.
This must naturally have for its enemies all those who, in the first moment of error, regret, on account of personal advantages, the abuses of the ancient government. Hence the apparent division which shewed itself in the kingdom, and which is daily becoming less; hence perhaps some severe laws and circumstances which time will correct; but the King, whose true power can never be distinct from that of the nation, who has no aim but the happiness of the people, and no authority but that which is delegated to him, the King has adopted, without hesitation, a happy constitution, which will at once regenerate the nation, the monarchy, and his authority. All his powers are preserved to him,  except the dreadful power of making laws. He remains charged with the power of negociating with foreign nations, with the care of defending the kingdom, and repelling its enemies, but the French nation will in future have no external enemies, but its aggressors; no internal enemies but those who, still flattering themselves with vain hopes, believe that the will of twenty-four millions of men, restored to their natural rights, after having organized the kingdom in such a manner as to leave only the memory of ancient form and abuses, is not an immovable and irrecoverable constitution.
The most dangerous of those enemies are they who affect to disseminate doubts of the intentions of the Monarch. These men are much to blame, or much deceived. They suppose themselves the friends of the King, and they are the only enemies of royalty. They would have deprived the King of the love and the confidence of a great nation, if his principles and his probity had been less known. What has the King not done to shew that he considered both the Revolution and the French Constitution as his titles to glory!—After having accepted and sanctioned all the laws, he has neglected no means of causing them to be executed. Since the month of February, of the last year, he has promised in the bosom of the National Assembly, to maintain them. He has taken an oath to do so, in the midst of the general federation of the kingdom. Dignified by the title of the Restorer of French Liberty, he will transmit to his son more than a Crown—he will transmit a Constitutional Royalty.
The enemies of the constitution are constantly repeating that the King is not happy; as if it were possible for a King to enjoy any happiness but the happiness of his people. They say that his authority is lessened, as if authority, founded on force were not less powerful, and more precarious, than authority founded on law. Finally that the King is not free: a calumny atrocious, if they suppose that his will could be constrained; absurd, if they take for a want of freedom the consent repeatedly expressed by his Majesty to remain among the citizens of Paris, a consent that was due to their patriotism, even to their fears, but above all to their love.
Those calumnies, however, have reached foreign Courts; they have been repeated there by Frenchmen, who are voluntary exiles from their country, instead of sharing its glory, and who, if they are not enemies, have at least deserted their stations as citizens. The King, Sir, charges you to defeat their intrigues and their projects. The same calumnies, while they spread the falsest ideas respecting the French revolution, have rendered the intentions of French travellers suspected by several neighbouring nations; and the King expressly orders you to protect and defend them. Represent the French constitution in the same light as that in which the King views it; and leave no doubt of his intention to maintain it, to the utmost of his power. By securing the liberty and the equality of the citizens, that constitution founds the national prosperity on the most immovable basis; it confirms the royal authority by the laws; it prevents, by a glorious revolution, a revolution which the abuses of the old government would probably soon have effected by a dissolution of the empire; and, finally, it will constitute the happiness of the King. To justify it, to defend it, and to consider it as the rule of your conduct ought to be your first duty.
I have frequently before communicated to you his Majesty’s sentiments on this head; but after the information he has received of the opinion endeavored to be established at foreign Courts, respecting what is passing in France, he  has ordered me to charge you to make known the contents of this letter to the government with which you reside; and that it may be still more public, his Majesty has ordered it to be printed.

MontmorinPhiladelphia, July 25, 1791.


The above is a faithful translation of a letter communicated to me officially by Mr. Otto, chargé des affaires of France, and rendered public at his desire.


Thomas JeffersonSecretary of State

